UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6856


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HAYWARD WILLIAM PARKER, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:90-cr-00064-JAB-2)


Submitted:    January 11, 2010              Decided:   February 2, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Norman Cochran, Assistant Federal Public Defender,
Greensboro, North Carolina, for Appellant.   Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hayward     William   Parker,      Jr.,   appeals        the   district

court’s order denying his “Motion for Modification of Sentence”

pursuant to 18 U.S.C. § 3582(c)(2) (2006).               We have reviewed the

record    and    find   no   reversible     error.      Accordingly,       we   deny

Parker’s motion for transcripts at government expense and affirm

for the reasons stated by the district court.                  United States v.

Parker,    No.   2:90-cr-00064-JAB-2        (M.D.N.C.    May    1,    2009).       We

dispense    with    oral     argument     because     the   facts      and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2